DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa (U.S. 2015/0042052) in view of Rupprecht (U.S. 2003/0114092).
In regards to claim 1. Furusawa discloses a work tool (fig. 1) configured to perform a processing operation on a workpiece by driving a tool accessory (10) in an oscillating manner (see at least paragraph 50), the work tool comprising: 
a spindle (120) configured to be reciprocally rotated within a specified angle range around a driving axis (vertical axis see at least fig. 4), the driving axis defining an up-down direction of the work tool (fig. 4), the spindle having a first inclined face (surface of flange 122; see at least fig. 4 and fig. 6 the inclined faces are the mating structures between the tool accessory 10 and the spindle part 122) formed 
a clamp shaft (123) including a shaft part (portion 123 see fig. 5) and a head part (124 see fig. 5), the shaft part being configured to be coaxially inserted into the spindle (see at least fig. 4 and 5), the head part being formed on a lower end portion (124) of the shaft part (see fig. 5) and configured to clamp the tool accessory in cooperation with the spindle while a second inclined face (see at least fig. 4 and fig. 6 the inclined faces are the mating structures between the tool accessory 10 and the spindle part 122) of the tool accessory is pressed against the first inclined face (see at least fig. 4 and fig. 6 the inclined faces are the mating structures between the tool accessory 10 and the spindle part 122); and 
Furusawa does not disclose at least one biasing part provided in the spindle and configured to always bias the tool accessory downward while the tool accessory is clamped by the head part and the spindle.
Rupprecht teaches at least one biasing part (4) provided in the spindle and configured to always bias the tool accessory downward while the tool accessory is clamped by the head part (3) and the spindle (flange 2 of spindle 1).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify Furusawa to include the biasing part between the spindle and the clamp head for the purpose of preventing rotation of the tool accessory during clamping and maintaining clamping between the spindle and clamp head see at least paragraphs 24 and 26.
In regards to claim 2. Furusawa in view of Rupprecht discloses the work tool as defined in claim 1, Rupprecht further teaches wherein the at least one biasing part is at least one spring (element 19 see at least paragraph 25).
In regards to claim 3. Furusawa in view of Rupprecht discloses The work tool as defined in claim 1, Rupprecht further teaches wherein the at least one biasing part includes a plurality of biasing parts 
In regards to claim 4. Furusawa in view of Rupprecht discloses The work tool as defined in claim 3, Rupprecht further teaches wherein the plurality of biasing parts are arranged at equal intervals in the circumferential direction (see at least paragraph 25 and fig. 1 and 2).
Rupprecht does not disclose three biasing parts.
At the time of filling, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select any appropriate number of biasing parts because applicant has not disclosed that exactly three parts provide an advantage, is used for a particular purpose or solves a stated problem in fact in paragraph 73 of the instant application it is stated that there can be one, two or four or more biasing parts. One of ordinary skill in the art would have expected Applicants invention to perform equally well with four biasing parts as taught by Rupprecht because applicants own specification states that four biasing parts are acceptable. Therefore it would have been an obvious matter of design choice to modify Furusawa in view of Rupprecht to obtain the invention as specified in the claim. 
In regards to claim 7. Furusawa in view of Rupprecht discloses The work tool as defined in claim 3, Rupprecht further teaches a flat spring (4 with portions 19) arranged to be elastically deformable in the up-down direction, wherein: the flat spring has a plurality of protrusions (19) protruding downward, and the plurality of biasing parts are the plurality of protrusions of the flat spring (see at least paragraph 25).
In regards to claim 9. Furusawa in view of Rupprecht discloses the work tool as defined in claim 1, Furusawa further discloses a biasing member (137) configured to apply a clamping force of clamping the tool accessory between the head part and the spindle by biasing the clamp shaft (see at least 
The combination of Furusawa and Rupprecht teach the clamping force being larger than a downward biasing force of the at least one biasing part (the would have to be true or the tool would not remain clamped as such when combined it would be obvious to adjust the force of the springs such that the clamping force spring is larger than the biasing part spring.).
In regards to claim 10. Furusawa in view of Rupprecht discloses The work tool as defined in claim 9,  Furusawa further discloses a holding member (130) that is movable between a holding position (fig. 4) and a release position (fig. 13) in the up-down direction relative to the spindle (moves in shaft 121), the holding member in the holding position fixedly holding the clamp shaft relative to the spindle (fig. 4), the holding member in the release position allowing the clamp shaft to be removed from the spindle (fig. 13 see at least paragraph 78), wherein: the holding member is configured to be held in the holding position and the release position by a biasing force of the biasing member (see at least paragraph 78 and 80), and to move to the holding position when the shaft part is inserted into the spindle while the holding member is located in the release position (see at least paragraph 77, 78 and 80).
In regards to claim 11. Furusawa in view of Rupprecht discloses The work tool as defined in claim 10, Furusawa further discloses further comprising: an operation member (150) configured to be externally operated by a user, wherein: the holding member is configured to be moved from the holding position to the release position according to an operation of the operation member (see at least paragraph 77).
In regards to claim 12. Furusawa in view of Rupprecht discloses The work tool as defined in claim 10, Furusawa further discloses the biasing member is a coil spring (137) having both functions of a compression coil spring and a torsion spring (see at least paragraph 69), and the biasing member is 
In regards to claim 13. Furusawa in view of Rupprecht discloses The work tool as defined in claim 10, Furusawa further discloses the spindle has an inclined groove (121) formed in an outer periphery of the spindle (see fig. 5), the inclined groove being inclined relative to the driving axis (fig. 5), the holding member has a protrusion (136) disposed in the inclined groove, and the biasing member is configured to rotate and bias the holding member around the driving axis so as to engage the protrusion with the inclined groove, thereby holding the holding member in the holding position (see at least paragraphs 69 and 77).
In regards to claim 14. Furusawa in view of Rupprecht discloses The work tool as defined in claim 13, Furusawa further discloses the spindle has a vertical groove (121b) formed contiguously to a lower end of the inclined groove and extending downward (fig. 5), and the biasing member is configured to bias the holding member downward relative to the spindle so as to engage the protrusion with a lower end of the vertical groove, thereby holding the holding member in the release position (see at least paragraphs 69 and 77).
In regards to claim 15. Furusawa in view of Rupprecht discloses the work tool as defined in claim 14, Furusawa further discloses wherein the protrusion is configured to abut on an end of the vertical groove in a circumferential direction when the holding member is in the release position, thereby preventing the holding member from rotating relative to the spindle (see at least fig. 5 and fig. 10 and paragraphs 77).
Furusawa in view of Rupprecht discloses The work tool as defined in claim 1, Rupprecht further teaches a flat spring (4) arranged to be elastically deformable in the up-down direction (portions 19), wherein: the flat spring has a plurality of protrusions (19) arranged at equal intervals in a circumferential direction (see at least paragraph 25 and fig. 1) around the driving axis and protruding downward, and the at least one biasing part includes the plurality of protrusions of the flat spring (see at least fig. 1 and 2).
In regards to claim 19. Furusawa in view of Rupprecht discloses The work tool as defined in claim 18, Furusawa further discloses a biasing member (137) configured to apply a clamping force of clamping the tool accessory between the head part and the spindle by biasing the clamp shaft (see at least paragraphs 69 and 77), wherein: the tool accessory is clamped between the head part and the spindle by the clamping force so as to be immovable in the up-down direction (see at least fig. 6), 
The combination of Furusawa and Rupprecht teach the clamping force being larger than a downward biasing force of the at least one biasing part (the would have to be true or the tool would not remain clamped as such when combined it would be obvious to adjust the force of the springs such that the clamping force spring is larger than the biasing part spring.).
Allowable Subject Matter
Claims 5, 6, 8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731